 


109 HR 1610 IH: To reduce until December 31, 2008, the duty on sorbic acid.
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1610 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Holt introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To reduce until December 31, 2008, the duty on sorbic acid. 
 
 
1.Sorbic acid 
(a)In generalSubchapter II of Chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.25Sorbic acid (CAS No. 110–44–1) (provided for in subheading 2916.19.20)1.9%No changeNo changeOn or before 12/31/2008 . 
(b)Effective dateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act.  
 
